DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claims 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments thereto.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 03/15/2021, with respect to claims 1-11 and 13-15 as amended have been fully considered and are persuasive.  The rejection of claims 1-11 and 13-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 as amended are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in proper combination fails to disclose the first spring web and the second spring web form a spring unit which includes an H-shaped cross-sectional profile such that the first spring web and the second spring web are situated in parallel to one another and in parallel to the substrate, and the first spring web and the second spring web are connected to one another and spaced apart from one another in the z direction by a third spring web aligned perpendicularly to the substrate in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852